182 U.S. 243 (1901)
ARMSTRONG
v.
UNITED STATES.
No. 509.
Supreme Court of United States.
Argued January 8, 9, 10 and 11, 1901.
Decided May 27, 1901.
APPEAL FROM THE COURT OF CLAIMS.
Mr. Alphonso Hart and Mr. John G. Carlisle for appellant. Mr. John C. Chaney and Mr. Charles C. Leeds were on Mr. Hart's brief.
Mr. Solicitor General and Mr. Attorney General for appellee.
*244 MR. JUSTICE BROWN delivered the opinion of the court.
This case is controlled by the case of Dooley v. United States, No. 501, just decided. So far as the duties were exacted upon goods imported prior to the ratification of the treaty of April 11, 1899, they were properly exacted. So far as they were imposed upon importations after that date and prior to December 5, 1899, plaintiff is entitled to recover them back.
The judgment of the Court of Claims is therefore reversed and the case remanded to that court for further proceedings not inconsistent with this opinion.